Citation Nr: 0914396	
Decision Date: 04/17/09    Archive Date: 04/24/09

DOCKET NO.  02-05 275A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for depression.

2.  Entitlement to an initial compensable rating for 
bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel

INTRODUCTION

The record indicates that the Veteran served in the United 
States Coast Guard Reserves from 1973 to 2001.  She had 
active duty service on several occasions including from March 
1984 to September 1984. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in March 2000 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

In January 2009, the Veteran testified during a hearing 
before the undersigned Veterans Law Judge at the Los Angeles, 
California RO.  A transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A review of the claims file reveals that further evidentiary 
development is necessary before the Board can adjudicate the 
issues on appeal.

The Board observes that during the January 2009 Travel Board 
hearing, the appellant stated that she underwent an 
audiological evaluation in the past year at the Los Angeles 
VA Medical Center (VAMC).  In addition, the Veteran's 
representative noted that there were medical records at the 
Richmond VAMC regarding the Veteran's hearing loss.  As these 
records are not associated with the claims file, the Board 
finds that a remand is necessary to obtain those outstanding 
records.  See Bell v. Derwinski, 2 Vet. App. 611 (1992)).

Regarding the issue of service connection for depression, the 
Veteran's service treatment records show that the Veteran 
sought treatment in July 1984 for feeling depressed after 
receiving a bad set of marks in June 1984.  She felt that she 
was being maligned and that these marks were in gross 
contrast to her previous duty station where she received high 
marks for performance in all areas.  The clinician indicated 
that the Veteran's mental status was depressed affect, 
otherwise within normal limits and provided a diagnosis of 
occupational problems with depressed mood.  An August 1984 
problem list from the State Department of Health indicated 
that the Veteran was being treated for depression and 
possible chronic anxiety.  VA has a duty to provide a VA 
examination when the record lacks evidence to decide the 
Veteran's claim and there is evidence of (1) a current 
disability, (2) an in-service event, injury, or disease, and 
(3) some indication that the claimed disability may be 
associated with the established event, injury, or disease.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  In this case, the 
Veteran has a current diagnosis of depression, there is 
evidence that the Veteran was diagnosed with depression 
during active duty service and there is an indication that 
the Veteran's current depression may be related to her 
depression in service.  Based on the foregoing, the Board 
finds that a VA examination and opinion is necessary to make 
a decision on the claim.  

Accordingly, the case is REMANDED for the following action:

1.	The RO should associate with the claims 
file VA audiological treatment records 
and outpatient records from the Los 
Angeles, California VAMC from January 
2008 to the present and any 
audiological treatment records from the 
Richmond, Virginia VAMC.

2.	The RO should provide the Veteran with 
a VA psychiatric examination.  All 
indicated evaluations, studies, and 
tests deemed necessary by the examiner 
should be accomplished.  The examiner 
is requested to review all pertinent 
records associated with the claims 
file.  The examiner should offer an 
opinion as to whether the Veteran's 
depressive disorder, if found on 
examination, is at least as likely as 
not (i.e., a fifty percent or greater 
probability) related to the Veteran's 
depression in active military service.  
The examiner should provide a complete 
rationale for all conclusions reached.  
Please send the claims folder to the 
examiner for review in conjunction with 
the examination.

3.	Upon completion of the foregoing, the 
RO should readjudicate the Veteran's 
claims of entitlement to service 
connection for depression and 
entitlement to an initial compensable 
rating for bilateral hearing loss.  If 
the benefit sought on appeal remains 
denied, the RO should provide the 
Veteran and his representative with a 
supplemental statement of the case and 
the opportunity to respond thereto.  
Thereafter, subject to current 
appellate procedure, the case should be 
returned to the Board for further 
consideration, if in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




